Clark, J.
(concurring in part). The judgment should be reversed but not for the reason stated. Testator at the time of his marriage to the proponent had two children by a former marriage, Franklin and Josephine.
The history of the conduct, purpose, and intent of the proponent, which, contestants claim, continued and culminated in the will in question, begins soon after the marriage. The daughter, then about 15 years, was requested to leave home — of this she testified:
“My father found a letter that Mrs. Jackson had written to some other man, and she blamed me for telling him that she had written the letter, and she quarreled with him over it and left, and my father came to me. * * * He first said to me that we would get along as best we could and was sorry that she blamed me but that he could not change her opinion that I had told him, and while she knew it was wrong she seemed to persist in feeling that I had and he would let it go at that and for me not to feel badly that he thought he could see through her motives when she quarreled with him was trying to get him to transfer his property to her but as long as he knew himself he had no intention of doing it and — * * * He said he would have to tell me that Mrs. Jackson said on leaving that she would not come back while I remained in the house with him and that I would *576have to leave; he was sorry to tell me this but felt it would be better for me to go; but life was hell to him on earth and if I was away from there they might get along better, he would try anyhow. He suggested I go as he was going to go after her and so I left the hotel. * * * I was feeling badly because she blamed me for their trouble and he said not to mind that he knew such was not the case and that he thought he saw through her raising these disturbances, that each time that she did before they could fix it up she would try to prevail upon him to change things over to her; but that he believed that as long as he was himself he would not do such a thing, that in the event of his death he had enough that she would be taken care of and there was but the three of us, my brother, myself and her, and that there was enough for all of us.”
Later the daughter married and when her baby was born the father came to see her, of which she testified:
“My father came to see me when my baby was born and a few times in between that or before that; he asked me not to speak of it and told me that he had come; he walked to the north end and come down the railroad and came in the back door because we lived 2 blocks straight east from the hotel and she could see him coming if he came that way; every time he come he would ask me not to mention it to any one, saying if it would reach Nell (proponent), that she would raise the dickens with him.”
The father visited the daughter occasionally at her home. Of these visits the husband testified:
“After our marriage Josephine did not go to the hotel at all at the first; her father went to see her at her home; he could not come up the main street and come right up to the house, he had to go up a ways and come around and come in the back door and when he got ready to leave he would say, ‘Don’t say anything about me being here. * * * Because if it got back to Mrs. Jackson she would raise hell with me.’ ”
*577When the baby died the testator secretly visited the daughter’s home, secretly attended the burial and left the carriage sqme distance from his home to return unobserved by proponent. On the occasions of his visits to the daughter’s home, his usual request was “do not mention that I was here.” He gave the daughter Christmas presents, saying “do not mention it; if it reached Nellie she would raise a fuss.” On such occasions the father was demonstrative, affectionate, kind in his attitude toward the daughter, but if he met her in company with proponent he appeared cool and indifferent toward her. The daughter and her husband leased a hotel from the father for five years and were at considerable expense in providing equipment. Soon thereafter proponent provoked a quarrel and said to the daughter “you damn little-I will show you who you are renting from. You will never stay your lease out.” The father said to the daughter and her husband that night, “he regretted to ask us to leave but that he would have to do it in order to satisfy her;” “he would have hell on earth until it was done;” “that he had tried to reason with her” but she said “you will have to make them give it up.” They surrendered the lease.
The son, Franklin, died leaving a son, also named Franklin, by a divorced wife with whom the father was friendly. He was fond of the boy, wanted to take and keep him and stated that he would always take care of the boy and see that he never wanted for anything and that “he felt he had some moral obligation himself.” At one time the boy’s mother wrote declining an offer by testator. Of such letter proponent said she wished it had been kept and “that it might come in useful to her some day maybe; that his mother might try to start something to get something for Franklin.” When the testator went to the *578scrivener to have the will in question prepared he inquired if it was necessary to give the boy anything. He left him $50 so that “there would not be any trouble over the will, as he put it, for the boy or his mother making any trouble.”
After the making of the first will, the provisions of which are set forth by Justice Sharpe, and about a month before the making of the will in question, proponent said that she was “trying to get Ab to fix things up and that she was going to raise hell until he did so.” A brother of testator testified of conversations with testator:
“A. I have heard him mention about her feelings towards him.
“Q. State what that was?
“A. He said all she was waiting for was his property; all she wanted was his property.”
Soon after the making of the will in question testator returned to the scrivener, of which:
“he wanted to know whether the old will of 1917 could be taken and the child they had in the house be inserted in that will in place of Vonda. I asked for the 1917 will, and he brought it out, arid he wanted to know if that will could be taken and used simply by putting this new child in Vonda’s place.”
When the will was being prepared testator said that his daughter was “well fixed or comfortably fixed, or some such expression.” There was testimony that this was not true in fact. The proponent did not take the stand at the trial but she gave testimony in probate court, portions of which, claimed by contestants to be admissions, were read into the record, by which it appears that proponent had talked with the testator about the daughter’s being well off. The will gives to the daughter $5,000, to the son of Franklin $50, and the residue, about $26,000, to proponent. In the first will the provision for proponent was in the main *579a life estate. There was testimony, over objection, that proponent was, during the time in question, an habitual drunkard and that the testator gave expression of his state of mind upon this.matter. During the last months of the testator’s life, within which time the will in question was made, as stated by a number of witnesses, he was ill, broken and declining in health, in pain, sorrowing, despondent. There was testimony that the physical changes were accompanied by evidence of failing mentality. His baby, Vonda, and his son, Franklin, were then dead. This in outline is the evidence adduced by contestants.
Undue influence. Motion to direct a verdict. The evidence on this question must be viewed in the light of testator’s mental and physical condition at the time. It is said in Re Hoffmann’s Estate, 151 Mich. 595:
“To some extent, also, the undue influence sufficient to set aside a will must depend upon the physical and ' mental condition .of the testator.
“ ‘The two are usually intimately connected. V7hat would he undue influence in a case of physical and mental weakness would not he undue influence where he was in the full possession of his mental faculties.’ In re Seymour’s Estate, 111 Mich. 203.”
And there mental incompetency of the testator was not in the case as considered. See In re Hillman’s Estate, 217 Mich. 142; In re Seymour’s Estate, supra.
It is not important that the evidence of undue influence is largely circumstantial, nor that the threat of proponent that “she was going to raise hell” until testator “fixed things up” was not followed by positive testimony of overt acts. It was said in Rivard v. Rivard, 109 Mich. 98 (63 Am. St. Rep. 566), quoting from syllabus:
“Undue influence is not exercised openly, but, like crime, seeks secrecy in which to accomplish its poison*580ous work. It is largely a matter of inference from facts and circumstances surrounding the testator, his character and mental condition as shown by the evidence, and the opportunity possessed by the beneficiary for the exercise of such control.”
Whether the changes respecting proponent in the second will as compared with the first are to be accounted for by the death of Vonda and Franklin and the claimed adoption of a child, or by the undue influence of proponent, was a matter of fact for the jury, not law for the court. We recognize the rights of a wife respecting the disposition of her husband’s estate and the extent to which she may go in request, counsel, entreaty and persuasion, and that she may exercise, as has been said, a “wifely influence.” Surely the acts of the proponent as claimed will not be so classed as a matter of law. Language used in Re Loree’s Estate, 158 Mich. 372, is applicable here:
“Counsel for proponent put great reliance upon cases where the courts have held that the wife may exercise certain influence over the husband in the matter of the disposition of his property, even to the point of argument and persistent urging. An examination of such cases discloses that the influence exercised was from a proper motive, and with a proper purpose. We are referred to no case like the case at bar, and we are unable to find any such case where the motive was a revengeful one, and the purpose to wrongfully injure those who, in fact, were innocent of any wrongdoing.”
The elements of undue influence to make the issue under the facts as claimed by contestants, above reviewed, are:
(a.) That the testator was weakened physically and to some extent mentally by illness and hence lacking in power of resistance to the influence exerted by proponent.
(b) Discrepancy between the will and testator’s declared intention.
*581(c) Creating a false impression in the mind of the testator that his daughter was not in need of his bounty.
(d) Proponent’s influence over and control of the testator respecting his property and as against the children of his first wife, and her wrongful and unjust attitude toward them.
(e) The opportunity of the wife to exercise undue influence.
(/) Testator’s declarations respecting the proponent as indicating his state of mind toward her.
(g) The threat, conduct and statements of proponent respecting the disposition of the estate.
(h) Inequality of distribution.
(i) Other declarations of the testator respecting the will made soon after its execution as showing undue influence, and at other times as showing his state of mind.
O') The general relations of the parties.
These elements taken and considered collectively made an issue of fact upon this question. See 40 Cyc. pp. 1142, 1167, 1170, and cases there cited; In re Hillman’s Estate, supra. And compare evidence here reviewed with that set forth in Walts v. Walts, 127 Mich. 611, and In re Loree’s Estate, supra, in which cases it was held that an issue of fact had been made upon the question of undue influence exerted by a wife. See, also, Beaubien v. Cicotte, 12 Mich. 459; In re Provin’s Estate, 161 Mich. 28.
The trial judge was right in refusing to direct a verdict.
The opening statement of counsel for contestants indicated that proof was intended of improper conduct and relations of proponent with one Laveque at and during the time in question, and that the same was known to testator. Objection was made to such statement. Later counsel for contestants began to interrogate a witness upon the subject and upon objection the testimony was excluded. The matter is urged as prejudicial error. Evidence of declarations, *582statements and expressions of testator respecting such claimed drunkenness and infidelity was admissible upon the question of undue influence as bearing upon testator’s state of mind, his feelings and attitude toward his wife. Haines v. Hayden, 95 Mich. 332 (35 Am. St. Rep. 566) ; Beaubien v. Cicotte, supra; Bush v. Delamo, 113 Mich. 321; 40 Cyc. p. 1158; Page on Wills, p. 500. There are cases in which, as regards the mentality of a testator, evidence was admitted as to whether such state of mind, attitude and feelings were based upon fact or were delusions. We consider this question further in the next paragraph.
Complaint is made of the following from the charge:
“Now, concerning the evidence as to drinking and quarreling of the parties. You will recall the evidence received concerning what is claimed to be the drinking and quarrelsomeness of Mrs. Jackson. The proponent denies that she was addicted to the excessive use of liquor and claims that the parties lived ordinarily happy. The contestants claim that the proofs show that she was quarrelsome, overbearing in her conduct towards her husband and frequently became helplessly drunk, to the knowledge of Mr. Jackson. In case you shall find from the proofs that Mrs. Jackson was in fact habitually drunk and quarrelsome, as claimed, the only effect you can give to the evidence is what influence her conduct in this respect had upon the mind of Abner Jackson at the time the will was made, December 12, 1918. If he was not affected by undue influence and acted of his own volition and will, his will is not to be set aside though she had been guilty of the drunkenness and quarreling as charged; but if you find she was in fact guilty of these acts as charged then you may consider whether these or other conduct affected the terms of the will and whether the drinking and consequent quarrels, if any, together with other conduct on her part, operated to repress his will and replace it by her will and determination.”
. We think this reversible error.
*583The habitual drunkenness of the wife could not be considered as substantive evidence of undue influence. It did not operate to repress the will of testator. It was said in McMahon v. Ryan, 20 Pa. St. 329, that bad treatment of a testatrix by the beneficiary ought to be regarded as furnishing presumptions in favor of a will. It was held that insanity of the wife, the beneficiary, in itself was not evidence of undue influence. In re Vivian’s Appeal, 74 Conn. 257 (50 Atl. 797). It is said in Gardner on Wills, p. 202:
“On the issue of undue influence, evidence of the insanity of the wife, who was alleged to have unduly influenced the testator, is inadmissible, in the absence of proof that such insanity contributed to the alleged improper influence, as is also evidence of medicines used by the testator under the same circumstances, and of a contract with the beneficiary prior to the testator’s marriage with her; of the fact that others were more worthy of the testator’s bounty than the beneficiaries under the will, of the penurious character of the party alleged to have unduly influenced the testator, and of the tendencies of the principal legatee to speculate in stocks.”
It was held in Re Crissick’s Will, 174 Iowa, 397 (156 N. W. 415), that evidence that the husband, the beneficiary, was a drunkard was not admissible to show undue influence exerted by him. See In re Calkins, 112 Cal. 296 (44 Pac. 577) ; Rice v. Rice, 50 Mich. 448; In re Merriman’s Appeal, 108 Mich. 454; Garland v. Smith, 127 Mo. 567 (28 S. W. 191, 29 S. W. 836). But see Livering’s Ex’r v. Russell, 30 Ky. Law Rep. 1185 (100 S. W. 841), where, upon this question, evidence of the cruelty of the husband, beneficiary, toward testatrix, his wife, was admitted. And there was a like holding in Jennings v. Jennings (Tex. Civ. App.), 212 S. W. 772.
There being evidence that the attitude of proponent toward testator’s said children and her con*584trol over him were continuous, it may not be said that evidence admitted relating thereto was too remote. In re Loree’s Estate, supra.
The remaining questions are not likely to arise upon a new trial.
Judgment reversed. New trial granted.
Fellows, C. J., and McDonald and Moore, JJ., concurred with Clark, J.